Citation Nr: 0110440	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for loss of vision.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel







REMAND

The veteran served on active duty from April 1958 to 
April 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2000, the 
veteran presented testimony at a Travel Board hearing before 
the undersigned Board member.  He was assisted at the hearing 
by a VA Senior Claims Examiner.  A transcript of the hearing 
is of record.  

The veteran contends that service connection is warranted for 
loss of vision based on service incurrence.  He maintains 
that his vision was not problematic prior to service.  While 
in service, he was beaten by several men and suffered a 
concussion.  Thereafter, his vision deteriorated, and he is 
now partially blind.  

A review of the record reveals that the veteran submitted 
additional medical evidence regarding his vision from the 
Wills Eye Hospital.  These medical records, received by the 
Board in December 2000, were submitted without waiver of RO 
review.  Hence, this evidence must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC).  38 C.F.R. 
§ 20.1304(c) (2000). 

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, (VCAA) 114 Stat. 2096 (2000).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
The Board finds noteworthy that certain development mandated 
by VCAA, such as obtaining outstanding pertinent records and 
arranging for a VA examination to determine the etiology of 
any current vision loss, has been accomplished by the RO or 
via submissions of evidence by the veteran himself.  
Nevertheless, a remand in this case is required by due 
process considerations and to provide for compliance with the 
notice provisions in the new law.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review all pertinent 
information currently in its possession, 
which is not duplicative of records 
already associated with the file, 
specifically the medical records from the 
Wills Eye Hospital, received by the Board 
in December 2000, without RO waiver.  If 
the review reveals that further 
development is indicated, such 
development must be done.

2.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed.  

3.  The RO should then readjudicate the 
claim of service connection for loss of 
vision.  If it remains denied, the 
veteran should be furnished an 
appropriate SSOC and given a reasonable 
opportunity to respond.  

The case should then be returned to the Board, if in order, 
for further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


